         Case 1:18-cv-00461-SAG Document 87-1 Filed 03/05/21 Page 1 of 1



                                     TABLE OF EXHIBITS
                                        (Supplement)

  Exhibit                                           Description

     Y        Deposition of Rebecca Labs (Supplemental)

     Z        Deposition of Dennis Donaldson (Supplemental)

    AA        Deposition of Lakisha Wesby (Supplemental)

    BB        Deposition of Lt. Governor Boyd Rutherford

    CC        Cleaner Copy of Exhibit Q (missing first email from August 20, 2019)

    DD        Registration for The Patriot Picket

    EE        Registration for Patriot Picket Gear


         The Reply Memorandum also includes the follow link to the audio of the call from a

Maryland State Police officer who was assigned to the governor’s mansion in Annapolis to the

Maryland Capitol Police dispatcher:

https://apps.oag.state.md.us/Recorded_05-Feb-2018.mp3
